L. HAND, Circuit Judge
(after stating the facts as above). The defendant’s action was taken on the ground that the plaintiff had “not in good faith conformed to the provisions” of the Prohibition Act. In part it depended upon the finding that the certificates were known to be false and were used to secure the permits. If the defendant had no power to demand any certificates whatever and the plaintiff had the unconditional right under his original permit, form* 1465, to get all the alcohol which he needed, there might indeed be good reason to say that, however unfitted in general he might have shown hiinself to be a denaturer at all, he was not within the scope of section 9. On that point we reserve judgment. Again, we do not pass upon whether the other grounds for the revocation were sufficient.
If the inquiry be, so limited, the first point that arises is of the legality of Treasury Decision 3656, which revoked the plaintiff’s unlimited permit, and required him to attach the certificates to his applications for monthly permits. In our decision in Higgins v. Foster, 12 F.(2d) 646, we said that section 6 of title 2 (27 USCA § 16) applied to the withdrawal permits of a denaturer. We adhere to that conclusion, and hold that all such permits are subject to the limitations of that section. We need not say whether they fall within the clause “permits to purchase liquor for the purpose of manufacturing,” or within the clause “a permit to purchase liquor for any-other purpose.” In either ease general permits, unlimited in time and quantity, were not authorized by the statute, and the Commissioner was not only authorized, but indeed required, to conform all permits, to these limitations. The Treasury Decision brought the practice into accord with the statute and gave the plaintiff no ground for complaint. We do not suggest that the exceptions allowed under article 96 of Regulation 3, as it now stands, are unlawful. These may be regarded as not instances of purchase at all; at any rate, we express no opinion in regard to them. It is enough that in the ease at bar the plaintiff was a purchaser on any theory, and that his permits had to be limited in time and amount as, section 6 prescribed.
The Commissioner is expressly given power by section 6 to “prescribe the form of all permits and applications and the facts to be set forth therein,” and it was a reasonable exercise of that power to ascertain how much of the old stock still remained on hand. This brings up the second point, which concerns the plaintiff’s bad faith, as to which our inquiry is limited to whether there was any evidence to support the finding. Ma-King Products Co. v. Blair, 271 U. S. 479, 46 S. Ct. 544, 70 L. Ed. 1046. The plaintiff certainly knew his own supplies, and his false statements were prima facie deliberate. On what warrant he supposed himself entitled to count, as already denátured and disposed of, all alcohol for which he had orders from customers, or permits specially to denature, we are npt advised. Surely it is asking much to accept so simple a way out from what will bear a very different construction. Nor was it an excuse that the facts could have been learned by going to the plant, or that there was an official of the defendant always there. Whether the plaintiff had found a facile tool, whether he had means of suppressing the facts, whatever may have been his motive, we cannot tell, and need not. It is enough that his applications were always false, and that his excuses are not such as must have convinced a reasonable man.
Decree affirmed.